In the brief of the appellant, filed with his petition, authorities are cited in support of the proposition that an appearance in court in a suit or action binds the party who makes that appearance, and is generally considered as an appearance for all purposes. That proposition will *Page 100 
not be disputed. However, the authorities cited, as we interpret them, relate to cases where the person making the appearance has in some way become a party to the suit or action; mere appearance, without more, does not make a person a party to the suit. The methods by which a person may be made a party are open and well known to the members of the Bar, and, as we view it, this court should not hear complaint from one who was not a party to the suit or action in which the judgment or decree complained of was entered.